Citation Nr: 0610460	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
September 2003, at which time the Board granted reopening of 
the claim for service connection for post-traumatic stress 
disorder and remanded the reopened claim for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action with respect to the claim.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in February 2004, subsequent to 
its initial adjudication of the claim.  Although the 
appellant has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
post-traumatic stress disorder.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board notes that the veteran was scheduled for a VA 
psychiatric examination; however, the record shows that he 
failed to report.  The record also shows that the veteran was 
notified of his failure to report for his VA examination, and 
of the consequences of that failure, in the supplemental 
statement of the case issued to him at his address of record 
in October 2005.  He has not alleged that he did not receive 
notice to report for the examination.  In addition, he has 
not requested that the examination be rescheduled or 
indicated that he is willing to report for a new examination 
if the Board were to remand the appeal for that purpose.  
Accordingly, a further remand of this appeal for the purpose 
of scheduling another VA examination is not warranted and, 
pursuant to 38 C.F.R. § 3.655, the Board will decide the 
present appeal on the available evidence.

The record shows that the originating agency has obtained the 
veteran's service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in October 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran contends that service connection for post-
traumatic stress disorder is warranted based on non-combat 
stressors associated with his active duty service.   Service 
medical records are negative for any evidence of a 
psychiatric disorder.  

With respect to whether the veteran meets the criteria for a 
valid diagnosis of post-traumatic stress disorder, the 
evidence supportive of the claim is limited to letters from 
the Charleston, West Virginia Vet Center which show that the 
veteran was seen by a staff therapist for depression and 
anxiety.  While the veteran's therapist diagnosed him with 
post-traumatic stress disorder and stated that the diagnosis 
was based on the guidelines of the DSM-IV, the Board has 
found this diagnosis to be of limited if any probative value 
since the therapist has a degree in social work and did not 
in any way establish his credentials to render a psychiatric 
diagnosis.  

Also of record is a VA mental health consultation dated in 
February 2002, which shows that anxiety disorder, not 
otherwise specified, was diagnosed and that post-traumatic 
stress disorder was not diagnosed.  This consultation was 
performed by a physician, who presumably is competent to 
determine whether the veteran meets the criteria for a 
diagnosis of post-traumatic stress disorder.  Therefore, the 
Board is of the opinion that the mental health consultation 
is of greater probative value than the letters from the Vet 
Center.  

In any event, the evidence of record is insufficient to 
establish a valid diagnosis of post-traumatic stress 
disorder.  Accordingly, service connection is not in order 
for this claimed disability.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt rule but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


